Coen, Justice
(concurring).
I concur in the conclusion reached, and very largely in the views expressed in the opinion of the court.
The constitution, Sec. 9, Art. 6, provides that “ no person shall have the right to vote who shall not be able to *150read the constitution of this State. The provisions of ■this section shall not apply to any person prevented by physical disability from complying with its requirements. ” The first and most important question presented is whether certain foreign-born citizens residing at Carbon and Hanna, coal-mining towns in Carbon County, who were not voters in Wyoming at the time of the adoption of the constitution, and who, at the time of the election of 1896, were not able to read the constitution of the State of Wyoming in English, but who could read a proper translation or interpretation of such constitution in the Finnish language, are precluded by the provisions of this section from the right of suffrage.
The rule uniformly laid down by the courts and text writers in interpreting statutes and constitutions is that resort must first be had to the language itself. Sutherland says, “It is beyond question the duty of courts in •construing statutes to give effect to the intent of the lawmaking power, and seek for that intent in every legitimate way. But first of all in the words and language employed; and if the words are free from ambiguity and doubt, and express plainly, clearly, and distinctly the sense of the framers of the instrument, there is no occasion to resort to other means of interpretation. It is not allowable to interpret what has no need of interpretation. The statute itself furnishes the best means of its own exposition; and if the sense in which words were intended to be used can be clearly ascertained from its parts and provisions, the intention thus indicated will prevail, without resorting to other means of aiding in the construction.” Sutherland Stat. Const., Sec. 237. He says further, “And one who contends that a section of an act must not be read literally must be able to show one of two things, either that there is some other section which cuts down or expands its meaning, or else that the section itself is repugnant to the general purview.” Id., 238.
That which the words declare is the meaning of the instrument, and neither courts nor legislatures have a *151right to add to or take away from that meaning. Cooley’s Const. Lim., 70.
The plaintiff contends that to qualify a citizen for the suffrage in this State, he must be able to read the constitution of the State in the English language. While upon the other hand it is contended by the defendant that the citizens in question, though unable to read the constitution in English, are yet qualified voters, being able to read a translation or interpretation of it in the Finnish language.
Considering the question in the light of the principle, and according to the rule above stated, if the language were simply that the voter must he able to ‘1 read, ’ ’ without specifying the particular language or the particular instrument to be read, the meaning might .be deemed less clear. Yet even in cases where an act is required to be done and the language to be employed is not specified, it has been uniformly held, so far as I have been able to find, that where the judicial language of the State is English, that language is intended, and must be employed. In Texas, where one of the qualifications of jurors was the ability to read and write, without specifying any language, it was held that the English was intended, and that a citizen was disqualified as a juryman unless he was able to read and write English. Nolan v. State, 9 Tex. App., 423; Garcia v. State, 12 Tex. App., 339.
In Pennsylvania, where publication of a notice “in a newspaper ” was required, not specifying the language to be used, it was held that English was intended, and that publication in a German newspaper was not a compliance with the law, although German was largely used in the particular locality, and the court in the same opinion referred to the propriety and necessity of a proper statute authorizing a publication in German. Road in Upper Hanover, 44 Pa. St., 277.
In Hew Jersey, where a statute directed publication in a newspaper, without specifying in what language, the court held that it must be in English, the ordinary language of the State. Publishing Co. v. Jersey City, 54 *152N. J. L., 437. And the same point was again decided in the same way in Nelson v. Trenton, 56 N. J. L., 469.
In Wisconsin, where the language in which the required publication should be made was not specified, it was held that if the publication was made in English, a city council might also authorize a publication in a German newspaper. Kellogg v. City of Oshkosh, 14 Wis., 684. Indeed, I have found no case where the question has arisen that it has not been decided, either expressly or by implication, that where no language is named, the English, the language of the country, is intended.
But the requirement of the constitution is much more than that the voter shall simply be able to read. It is that he shall be able to read a particular instrument — ‘ ‘ the constitution of this State.” These additional words can not be treated as mere surplusage, and rejected from our consideration. They have some meaning, and in interpreting them the question immediately and necessarily arises, What is the constitution of Wyoming, which this clause requires the citizen to be able to read to qualify him for suffrage? The answer is drawn from the common knowledge of the people, and which courts and juries are supposed to possess, and must apply in reaching their decisions. It is an instrument written and adopted in the English language, the judicial language of the State. The requirement is not that the voter shall have studied, or shall understand and comprehend the contents or substance of it, but that he shall be able to read the specific instrument. He must have that much and that character of education. To construe a reading in any other language than the English to be sufficient, something must be added to the section, so that it would read in substance: “No person shall have the right to vote who shall not be able to read the constitution of this State, or a tra/nslation thereof.'''1 It needs no argument to establish that a translation is not identical with the original. No matter how simila/)' it may be in meaning, it is plain it can not be identical — it is not the instrument, but a translation or interpretation *153of tbe instrument. A copy of a, Finnish, Bussian, or German translation would not be a copy of the constitution, and the.officer would be rash who would certify it as such. Cooley says, ‘ ‘ In interpreting clauses, we must presume the words hare been employed in their natural and ordinary meaning; ” and he quotes the language of Chief Justice Marshall that the framers of the constitution, and the people who adopted it, ‘ ‘ must be understood to have employed words in their natural sense, and to have intended what they have said.” Applying this rule and neither adding to nor taking away from that meaning, it can not be said that one who is able only to read a translation of the instrument fills the requirement of this provision, that he must be able to read the instrument.
The argument might, if necessary, be much extended. Not only is a translation not identical in the sense of being the same in words, but it is uniformly recognized that it is not precisely similar ii\ meaning, and in the nature of things in any extended composition can not be. Many English words have no precise equivalent in other languages, for the reason that the ideas expressed by them are not familiar to the people who speak those languages. It is plain that a people having no knowledge of the steam engine would have no word to express or describe it. And it is equally clear, I think, that civil liberty as it exists in the States of America being unknown to the subjects of a despotic government, they could in the nature of things, have no word or phrase in their language to describe or define it; and the very word “constitution” when translated into their language, would of necessity convey the idea of a grant or concession from the ruler, rather than the idea of an instrument declaring the organic law, made by the people themselves and binding upon the people and their rulers alike. So that to hold that the ability to read a translation in such cases would meet the requirements of the section, would necessitate a still greater alteration in its words, so that the section would then in substance read: No person shall have a right to *154vote wbo shall not be able to read the constitution of tbis State, or a translation of so much thereof as is capable of being translated into such person's own la/nguage.
This is not only the reasonable view, but the one supported by authority. In the case of State v. Mayor of Orange, 54 N. J. L., 112 (22 Atlan. R., 1004), the charter of the city required that public notice of a contemplated improvement should be given by publishing a copy of the proposed ordinance, and that the said notice should state the time and place of the meeting of the council to consider the said ordinance. The charter also provided that these notices should be published in all three of the newspapers of the city, one of which was published in the German language. The court held that the notice published in the German newspaper must be in the German language, as otherwise it would not be “published,” but only “printed.” But that the copy of the ordinance required to be inserted in the notice in such German paper must be in the English language. The court further, say: “Again, the charter requires all ordinances, after their passage, to be published in the same three papers. This ordinance was published in a German translation only. I think this was also a mistake. There is a manifest distinction to be observed between the publication of a notice and the publication of an instrument or statute or ordinance. A notice requires no particular collocation of words, so long as it conveys a clear notion of its subject; but a statute or ordi/na/nce has no legal existence except in the la/nguage in which it is passed. No translation, however accurate, can be adopted in place of its original text, for the purposes of construction in a legal proceeding. Until the Legislature makes a provision for the printing of ordinances in German newspapers in translation, it is not perceived how they can be printed otherwise than litera et verbis. The publication of the translation may be regarded as a proper explanatory adjunct of the English copy, but can not be accepted as a legal substitute for it. This view of the manner in *155which an ordinance should be printed under these conditions applies in some degree to the notice also. As already set forth, the charter requires that, as part of such notice, a copy of the proposed ordinance shall be published. For the reasons already stated this copy should appear in English. The ordinance must be set aside. ”
This language can not be misunderstood. The court distinctly hold that such an instrument ££has no legal existence except in the la/nguage in which it is passed,— that a translation can not be accepted as a legal substitute for it.”
In Stowe v. Thomas 2 Wallace Jr., 547, Uncle Tom’s Cabin had been translated into German by the author, and the translation secured hy copyright. The defendant made a second translation into German, published it in a Philadelphia newspaper, and was proceeding to secure such second translation by copyright. It was held that such second translation was not an infringement of the copyright of the original, nor, being an independent translation, of the copyright of the first translation. And the court says, “Its identity does not consist merely in the ideas, knowledge, or information communicated, but in the same conceptions clothed in the same words, which make it the same composition. A £ £ copy ” of a book must, therefore, be a transcript of the lemiguage in which the conceptions of the author are clothed; of something printed and embodied in a tangible shape. The same conceptions clothed in another language can not constitute the same composition, nor can it be called a transcript or £ ‘copy ” of the same £ £ book. ” Id., 565.
The reasoning of these cases applies with full force to what is called ‘£ the constitution ” under our system of government. It is true that in a general sense a constitution may be defined as £ £ a fundamental law or basis of government, ’ ’ and, as in the case of the English constitution, . may be unwritten. But this is not the American sense. Judge Cooley says -• £ £ In American constitutional *156law the word constitution is used in a restricted sense, as implying the written instrument agreed upon by the people of the Union, or of any one of the States, etc.” Const. Lim. 3. Neither is this a mere technical sense of the word. It is the technical and it is the popular sense; it is the only correct legal sense in its context. The requirement being the ability to read, the necessary inference is that it is a written instrument.
But it is urged with great earnestness that the section must be strictly construed, and no language being mentioned, and the term ‘ ‘ to read ” being applicable to a reading in any language, it can not be restricted to a reading in the English. It is said, “he must be unable to read the constitution at all, to come within the strict meaning of Sec. 9.” That is to say, if by any possible interpretation of the words he can be said to be able to read the constitution, he is not excluded from the suffrage by its terms. This is not a proper application of the rule of strict construction. The court in U. S. v. Wiltberger, 5 Wheat., 95, says: “It is said that, notwithstanding this rule, the intention of the lawmaker must govern. This is true, but this is not a new independent rule which subverts the old. It is a modification of the ancient maxim, and amounts to this: That though penal laws are to be construed strictly, they are not to be construed so strictly as to defeat the obvious intention of the Legislature. The maxim is not to be so applied as to narrow the words of the statute to the exclusion of cases which those words in their ordinary acceptation, or in that sense in which the Legislature has obviously used them, would comprehend.” And in the English case of Nicholson v. Fields, it is said : “I admit that the common distinction between penal and remedial acts; viz., that the one is to be construed strictly, the other liberally, ought not to be erased from the mind of a judge; yet whatever be the act, be it penal, and certainly if remedial, we ought always to look for its true construction. In that respect, there ought to be no distinction between a penal and a remedial statute.”
*157The intention of the convention and the people is to be collected from the words they employ. They have used words of definite meaning, legally and commonly well understood. They must be accepted in that sense by the court. No distinction of a strict or liberal construction is involved. If, however, having ascertained the correct meaning of the words in their context, it were reasonably doubtful whether the persons referred to are included, the rule of strict construction would be applied, and they would be excluded from the operation of the section. No such doubt arises in this case, but they are obviously included within the words as interpreted, and have not the right of suffrage under the constitution.
In 'my opinion the circumstances do not arise which would authorize the court to interpret the section otherwise than by the natural and ordinary meaning of the words themselves; for it can not be shown, as required by the rule as stated by Sutherland before it can be read other than literally, ‘ ‘ either that there is some other section which cuts down or expands the meaning, or that the section itself is repugnant to the general purview.”
But if it were deemed necessary or permissible to resort to other sources of information to aid in the construction, this view is rather strengthened than otherwise. At the same time there is one suggestion which seems to be, in some measure at least, persuasive of a different view; and that is that this section is modeled upon a similar one in the Massachusetts constitution where the requirement is the ability “ to read the constitution in the English language.’1’’ And it is forcibly urged that the omission of the words, “in the English language,” proves the intention of the convention to dispense with that requirement. But it is evident in the first place, that the rule that statutes originally enacted in another State, when adopted, are deemed to be taken with the settled construction given them in the State from which they are copied, has no application; for the converse of the proposition is simply a negative, that not having copied *158the original statute we do not adopt its construction. But tbe argument is that the changed phraseology indicates a change of substance and intent. It is clear that a change of the phraseology of an older statute of the same State by a revision presents a much stronger case than this, and in discussing that subject, Sutherland says: “The presumption of a change of intention from a change of language is of no great weight, and must mainly depend upon the intrinsic difference as resulting from the modification. A mere change in the words of a revision will not be deemed a change in the law unless it appears that such was the intention. The intent to change the law must be evident and certain; there must be such substantial change as to import such an intention, or it must otherwise be manifest from other guides of interpretation, or the difference of phraseology will not be deemed expressive of a different intention.” Stat. Const., 256. And in this case the omission does not of itself furnish an interpretation of the words as they now stand, and to give it the greatest weight that could reasonably be claimed for it, the only effect would be to send the court upon a search through the journals of the convention to ascertain what the motives of the convention were in making the change of language. This we are not permitted to do when the words themselves are unambiguous, as they are in this case. But, if we should do so, other facts appear which much outweigh the one named. The section was introduced in its present form, and no mention is anywhere made that it was taken from the constitution of Massachusetts, and the fact that that constitution contains the words, “ in the English language,” is only once mentioned in the debates. The provision was debated at great length and by a large number of the members, and the section as it now stands was under fire during the entire discussion. And while by the well-settled rules of construction we would not in any contingency be permitted to recur to the views of individual members, yet it is easily ascertainable from the debates what the general *159purpose of the convention was. Without any question it was to deny suffrage to a class of foreign birth, who congregated in large numbers in the mining towns, and who, it was claimed, were unfamiliar with our institutions, were unable to vote intelligently, and were and would be voted at the dictation of others. This class was designated again and again. At the same time there was expressed in unmistakable terms the greatest disinclination to disfranchise citizens of the United States, whether of native or foreign birth, who were attached to our institutions, acquainted with public affairs, and able to vote intelligently, but who by defect of early education were unable to read. And the determination not to disfranchise any of the latter, except so far as it might be unavoidable in carrying out the purposes of the convention, was repeatedly expressed, and was clearly shown in the adoption of Section 10 of the same article. There can be no question of the identity of the class intended to be reached with those whose right of suffrage is involved in this case. Of the wisdom or justice of the measure this court is not empowered to judge. But it would be a strange and surprising result if the very class whom the convention purposed to exclude should be adjudged entitled to suffrage, while others, native to the country or thoroughly Americanized by long residence and familiarity with our institutions, and whom the convention desired to exempt as far as possible from the operation of the provision, should be disfranchised.
I am therefore of the opinion that the meaning of the words themselves is clear, and there is no occasion to resort to external aids in their construction; and that if the debates should be resorted to, it would further appear that the words as interpreted express the true intent of the convention and the people.
I also concur in the opinion that an answer to the remaining questions submitted not being necessary to a decision of these cases, they ought not, at this time, to be considered.